Case 2:19-cv-11827-MAG-RSW ECF No. 24 filed 03/10/20                  PageID.130    Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT MICHIGAN

MALIBU MEDIA, LLC,                                )
                                                  )
       Plaintiff,                                 )   Case No. 2:19-cv-11827-MAG-RSW
                                                  )
v.                                                )
                                                  )
JOHN DOE subscriber assigned IP            )
Address 68.49.179.62,                             )
                                                  )
       Defendant.                                 )
                                                  )

        PLAINTIFF’S RESPONSE TO ORDER TO SHOW CAUSE [CM/ECF 22]

       Plaintiff, Malibu Media, LLC, hereby responds to this Honorable Court’s Order to Show

Cause [CM/ECF 22] dated March 9, 2020, and respectfully states:

       This Honorable Court’s Order to Show Cause [CM/ECF 22], requests Plaintiff show why

this action should not be dismissed for failure to prosecute.

       Plaintiff represents that a settlement has been reached, and a settlement agreement has

been executed. Upon the Court’s Order to Show Cause being entered, Plaintiff was preparing to

file its Notice of Voluntary Dismissal with Prejudice.

       Plaintiff is filing a Notice of Voluntary Dismissal with Prejudice contemporaneously with

this Response.

       WHEREFORE, Plaintiff requests this Honorable Court dismiss the above-captioned

action with prejudice.

       Dated: March 10, 2020.


                                                      Respectfully submitted,

                                                      BOROJA, BERNIER & ASSOCIATES
                                                      PLLC

                                                 1
Case 2:19-cv-11827-MAG-RSW ECF No. 24 filed 03/10/20               PageID.131     Page 2 of 2




                                                  /s/ Joel A. Bernier
                                                  By: JOEL A. BERNIER (P74226)
                                                  49139 Schoenherr Rd.
                                                  Shelby Township, MI 48315
                                                  T: 586-991-7611
                                                  F: 586-991-7612
                                                  Email: Bbclawgroup@gmail.com
                                                  Attorney for Plaintiff



                           CERTIFICATE OF COMPLIANCE

       Pursuant to E. D. Mich. LR 5.1(a) I hereby certify that the foregoing has been prepared

using one of the font and point selections approved by the Court in E. D. Mich. LR 5.1(a)(3).

This document was prepared using Times New Roman (14 pt.).

                                                  /s/ Joel A. Bernier
                                                  By: JOEL A. BERNIER (P74226)




                                              2
